per curiam:
t — I
En junio de 1992 los licenciados Juan R. Cancio, Luz E. Vela y Brunilda Rodríguez, del bufete de abogados Martí-nez, Odell y Calabria, presentaron querellas disciplinarias contra los licenciados John T. Belk Arce y Margarita Serapión. En esencia, alegaron que ambos abogados quere-llados habían otorgado varios documentos públicos en los cuales hicieron constar que su estado civil era el de “solte-ro” cuando la realidad era que al momento de otorgarlos ambos abogados estaban casados entre sí.
En cuanto al licenciado Belk Arce, los querellantes se-ñalaron que declaró falsamente ser soltero en la Escritura Pública Núm. 38 de 15 de octubre de 1990, otorgada ante la Leda. Luz E. Vela y en las Declaraciones Juradas Núms. 1337,1353,1361,1365 y 1411, suscritas ante la Leda. Bru-nilda Rodríguez. Por su parte, en cuanto a la licenciada Serapión, los querellantes alegaron que había declarado falsamente ser soltera al otorgar la Escritura Núm. 47 de 19 de diciembre de 1989 ante la licenciada Vela, y en las Declaraciones Juradas Núms. 1338, 1356 y 1408, suscritas ante la licenciada Rodríguez, y en la Núm. 51 suscrita ante el Ledo. Juan R. Cancio.
Luego de la investigación de rigor, la Oficina del Procu-rador General emitió un informe. En él esbozó y analizó los argumentos de las partes, luego de lo cual concluyó que los abogados querellados incurrieron en conducta contraria al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Dimos oportunidad a las partes a que comentaran los hallazgos y las conclusiones del informe. En su réplica, los abogados querellados destacan que la presente queja se enmarca en una serie de conflictos y procedimientos judi-ciales habidos entre ellos y los actuales socios del bufete Martínez, Odell y Calabria, patrono sucesor del bufete *687Martínez, Odell, Calabria y Sierra, del cual los querellados fueron socios hasta su disolución en 1992.(1)
Manifiestan, además, que los actos que se le imputan no fueron cometidos en el ejercicio de funciones como aboga-dos ni como notarios. Arguyen que no se ha alegado ni de-mostrado que
... los actos imputados fueran cometidos por los [querellados] para obtener algún beneficio personal [o que se haya] alegado y/o demostrado que un tercero haya sufrido algún perjuicio. Réplica al Informe del Procurador, pág. 23.
Añaden que
... lo cierto e innegable es que el licenciado Belk y la licen-ciada Serapión no tenían interés, ni obligación, de “anunciar” ... su relación matrimonial. Esto es así ya que temían ser objeto de represalias por parte de los socios del antiguo bu-fete [Martínez, Odell, Calabria y Sierra]. íd., pág. 24.
Nos señalan, además, que
[l]a otra parte de la decisión de no anunciar afirmativa-mente en el bufete el hecho del matrimonio entre ambos se basó en el entendimiento de los licenciados Belk y Serapión sobre su derecho a la intimidad. Id., pág. 25.
Luego de evaluar los señalamientos de las partes, coin-cidimos con el Procurador General en que los abogados querellados incurrieron en la violación ética imputada.
HH
Los Ledos. John Belk Arce y Margarita Serapión contra-jeron nupcias el 5 de mayo de 1989 bajo el régimen de capitulaciones matrimoniales. Posterior a esa fecha otorga-*688ron las escrituras públicas y demás documentos en los que, se alega, incluyeron información falsa.
Nuestro examen de los documentos sometidos por el Procurador General revela que el licenciado Belk Arce, como se alega, declaró ser soltero en la Escritura Pública Núm. 38 sobre cancelación de pagaré otorgada el 1'5 de octubre de 1990 ante la licenciada Vela. Apéndice del In-forme del Procurador General, págs. 4-8. Por su parte, la licenciada Serapión incurrió en la misma conducta al otor-gar la Escritura Pública Núm. 47, sobre compraventa de un espacio de estacionamiento otorgada el 19 de diciembre de 1989 ante la licenciada Vela, Apéndice del Informe del Procurador General, págs. 31-34, y la Escritura Pública Núm. 7, sobre hipoteca en garantía de pagaré otorgada el 13 de julio de 1990 ante la Leda. Yvonne Vergne. Apéndice del Informe del Procurador General, págs. 35-46.
En cuanto a estas escrituras públicas, los querellados sostienen que su estado civil era inmaterial para las tran-sacciones involucradas. Asimismo, niegan que los respecti-vos notarios indagaran sobre su estado civil al momento de otorgarlas. Admiten, sin embargo, que “de haberse perca-tado del error en dichas escrituras sobre sus respectivos estados civiles, probablemente no hubieran corregido el mismo debido al gran temor que tenían a ser objeto de represalias discriminatorias por parte de los licenciados Martínez, Odell y Calabria”. Réplica al Informe del Procu-rador, pág. 31.
Por otro lado, en cuanto a las declaraciones juradas in-volucradas en la presente querella, el Procurador General sólo incluyó en su informe copia de los registros de testi-monios de los notarios Brunilda Rodríguez y Juan R. Can-do ante quienes fueron suscritas. Los querellados, sin embargo, suministraron copia de algunas de ellas.
Según la prueba aportada, las Declaraciones Juradas Núms. 1337 y 1356 fueron suscritas ante la licenciada Ro-dríguez para realizar un traspaso de titularidad de dos (2) *689vehículos de motor. En ambas el licenciado Belk Arce com-parece como vendedor y la licenciada Serapión como compradora. La Declaración Jurada Núm. 1338 fue sus-crita en ocasión de un traspaso de la titularidad de un vehículo de motor por parte de la licenciada Serapión a otro comprador. La Declaración Jurada Núm. 1353 fue sus-crita por el licenciado Belk Arce como parte de un informe de una corporación doméstica. La anotación correspon-diente a la Declaración Jurada Núm. 1361 fue hecha como parte de una solicitud de admisión para litigar ante el Tribunal Supremo de Estados Unidos formulada por el licen-ciado Belk Arce. La anotación correspondiente a la Decla-ración Jurada Núm. 1365 fue efectuada al suscribir un convenio para la custodia y el manejo de valores. La Decla-ración Jurada Núm. 1408 fue hecha en ocasión de una de-claración jurada de la licenciada Serapión en torno a unos vicios de construcción. Finalmente, la Declaración Jurada Núm. 1411, otorgada ante la licenciada Rodríguez, fue sus-crita por el licenciado Belk Arce como parte de una solici-tud de un número de identificación de arbitrios para fabricantes.
Por su parte, la licenciada Serapión suscribió la Decla-ración Jurada Núm. 51 ante el licenciado Cancio como parte de una carta de indemnización. Al respecto, el Pro-curador General nos sometió una copia de la anotación co-rrespondiente en el registro de testimonios del notario y una copia de su índice notarial de enero de 1991.
Así, pues, en el expediente contamos sólo con las copias de las declaraciones juradas relacionadas al traspaso de titularidad de varios vehículos de motor y con copia de la Declaración Jurada Núm. 1408 suscrita por la licenciada Serapión ante la licenciada Rodríguez. En cuanto a las de-claraciones relativas al traspaso de titularidad de vehícu-los de motor, el estado civil de los' comparecientes no se expresa en el documento. Se trata, pues, de un formulario preestablecido por el Estado en el cual los comparecientes *690no tienen que hacer expresión de ese dato. Por lo tanto, la única referencia al estado civil de los comparecientes en el contexto de estas declaraciones juradas se hace en la ano-tación del notario en su registro de testimonios.
Por otro lado, en la Declaración Jurada Núm. 1408, alu-dida por el Procurador General, se afirma que el estado civil de la licenciada Serapión es el de casada, contrario a la anotación correspondiente en el registro de testimonios de la licenciada Rodríguez. De este modo, tenemos una anotación en el registro de testimonios que, en cuanto a ese dato, no corresponde a lo afirmado en la declaración jurada.
Ante todo lo anterior, los querellados sostienen que las anotaciones en torno a las declaraciones juradas en contro-versia constituyen actos unilaterales de los notarios y, por lo tanto, no son imputables a ellos.
Somos conscientes de las dificultades probatorias que plantea el hecho de que no contamos con copia de todas las declaraciones juradas aludidas, particularmente para pro-pósitos de determinar si la declaración falsa sobre el es-tado civil en tales documentos es imputable exclusiva-mente a los abogados querellados o si es el resultado de una omisión de los notarios. Sin embargo, contamos con una copia de las escrituras públicas en las que los aboga-dos querellados suscriben que su estado civil era de “solte-ro” cuando la realidad era otra. Ello nos mueve a avalar los hallazgos del Procurador General.
HH H-1 h-i
El Canon 35 del Código de Ética Profesional dispone, en lo pertinente, lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las rela-ciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error
*691utilizando artificios o una falsa relación de los hechos o del derecho ....
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documen-tos, y al presentar causas .... 4 L.P.R.A. Ap. IX.
Recientemente afirmamos que esta disposición impone a los abogados
... unas normas mínimas de conducta que sólo pretenden preservar el honor y la dignidad de la profesión. Por ello, deben ser observadas por los abogados, no sólo en la trami-tación de pleitos sino también en toda faceta en la que se desempeñen. In re Martínez, Odell I, 148 D.P.R. 49, 54 (1999).
También reafirmamos que con su firma los abogados no pueden suscribir hechos falsos. Id. Véase Alonso García v. Comisión Industrial, 102 D.P.R. 752, 755 (1974).
En el presente caso, es evidente que los abogados que-rellados suscribieron documentos con información contra-ria a la verdad. Sus planteamientos —en términos de que su actuación fue resultado del temor que tenían de ser des-pedidos de su empleo y de su derecho a la intimidad a no hacer público su matrimonio— no nos persuaden para no ejercer nuestra jurisdicción disciplinaria.
Independientemente del temor que los licenciados Belk Arce y Serapión tuvieron de ser despedidos del bufete en el que laboraban si se conocía públicamente que estaban ca-sados entre sí —temor que, conforme a lo resuelto en Belk v. Martínez, 146 D.P.R. 215 (1998), ciertamente fue funda-do— los hechos incontrovertidos nos mueven a concluir que ambos abogados incurrieron en la violación ética imputada.
El temor al despido del empleo no justifica, como pretenden los querellados, que un abogado afirme como ciertos y bajo juramento hechos que sabe que son falsos. Tampoco los exime de responsabilidad ante este Foro.
El deber que, conforme al Canon 35 del Código de *692Ética Profesional, supra, tiene un abogado de ser fiel a la realidad de los hechos al suscribir documentos y declara-ciones juradas, trasciende el ejercicio de sus funciones como abogado o notario. Incluye aquellas facetas de su vida en las que se despoja de su toga de abogado para conver-tirse en un ciudadano común. Ese deber tiene que ser cum-plido estrictamente aunque el así hacerlo conlleve sacrifi-cios personales. Véase Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. No podemos, pues, refrendar tal conducta, independientemente de que ninguna persona ha resultado perjudicada. El mero hecho de que un abo-gado mienta bajo juramento es una conducta lesiva al buen nombre de la profesión y a las instituciones de justicia, independientemente de los motivos que se tengan para ello.
En vista de lo anterior —del hecho de que con su actua-ción los querellados no perjudicaron a otras personas y de que esta es la primera ocasión en que se tramita una que-rella disciplinaria en su contra— en esta ocasión limitare-mos nuestra intervención disciplinaria a censurar enérgi-camente a los Ledos. John T. Belk Arce y Margarita Serapión. En lo sucesivo deberán actuar con mayor cau-tela, observando rigurosamente los preceptos de los cáno-nes del Código de Ética Profesional.

Se emitirá la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente. El Juez Asociado Señor Fuster Berlin-geri no intervino.
— O —

 Belk Arce laboró en el Bufete Martínez, Odell, Calabria y Sierra, en calidad de socio no propietario desde 1987 hasta su disolución en 1992. La licenciada Sera-pión, por su parte, laboró en calidad de socia desde 1982 hasta 1983, y más tarde desde 1985 hasta 1992.